DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauder et al, U.S. Patent No. 7,864,491.
As to claims 1, 4 and 13, Bauder et al discloses, in figure 3C,
a radio frequency (RF) switching circuit comprising:
a signal input (T1 or T2, depending on the signal propagation direction) to receive an RF signal;
a signal output (T2 or T1, again depending on the signal propagation direction) to output the RF signal;
a hybrid switch circuit comprising:

a high-FOM switching path (the switching path through FET 38 and MEMS switch 44) coupled in parallel to the low-FOM switching path between the signal input and the signal output; and
a control circuit (36) configured to:	
cause the high-FOM switching path to be switched on earlier than the low-FOM switching path in a switch-on operation (note the opening/closing timing of the two switching paths as described by Bauder et al at column 4, line 58 through column 7, line 29); and
cause the high-FOM switching path to be switched off later than the low-FOM switching path in a switch-off operation (again note the opening/closing timing of the two switching paths as described by Bauder et al at column 4, line 58 through column 7, line 29).
As to claims 2, 3 and 5-12, the recited functional limitations of these claims will be inherent during the operation of the Bauder et al figure 3C switching circuitry.

3.	Claims 1-13 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzgerald et al, U.S. Patent No. 10,033,179.
As to claims 1, 4 and 13, Fitzgerald et al discloses, in figure 1,
a radio frequency (RF) switching circuit comprising:
a signal input (10 or 12, depending on the signal propagation direction) to receive an RF signal;

a hybrid switch circuit comprising:
a low-figure-of-merit (FOM) switching path (the switching path through MEMS switch 32 coupled between the signal input and the signal output; and
a high-FOM switching path (the switching path through transistor 76 and MEMS switches 72 and 74) coupled in parallel to the low-FOM switching path between the signal input and the signal output; and
a control circuit (98) configured to:
cause the high-FOM switching path to be switched on earlier than the low-FOM switching path in a switch-on operation (note the opening/closing timing of the two switching paths indicated by figures 2 and 3 of Fitzgerald et al); and
cause the high-FOM switching path to be switched off later than the low-FOM switching path in a switch-off operation (again note the opening/closing timing of the two switching paths indicated by figures 2 and 3 of Fitzgerald et al).
As to claims 2, 3 and 5-12, the recited functional limitations of these claims will be inherent during the operation of the Fitzgerald et al figure 1 switching circuitry.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauder et al or Fitzgerald et al, supra.
As to claim 15, although Bauder et al and Fitzgerald et al do not disclose that transistor 38 and transistor 76 comprise a silicon-on-insulator (SOI) switch, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art prior to the effective filing date of applicant's invention that FET's can be formed in several well-known ways, one of which being a silicon based MOSFET, of which fact official notice is taken by the examiner. The same is true for claims 16-20, i.e., it was old and well-known in the art prior to the effective filing date of applicant's invention that an SOI switch is typically provided in a CMOS die (as per claim 16), that a CMOS die can comprise a shunt switch (as per claim 17), that a charge pump is often used for generating an operating voltage for closing switches (claims 18 and 19), and that RF switching circuits such as shown in figure 3C of Bauer et al and figure 1 of Fitzgerald et al typically have a plurality of signal outputs (as per claim 20), a SPDT switch being one well-known example of this. 




Allowable Subject Matter
5.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses or suggests the RF switching circuit of claim 13 with the further limitation that the second low-FOM switch comprises a lesser number of switchlets than the first low-FOM switch, as recited in claim 14.

Prior Art Not Relied Upon
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 2 of Chan et al and figure 2 of Bauer et al, each of which is also seen to anticipate at least independent claim 1. Specifically, in Chan et al's figure 2, the low-FOM switching path is the path through MEMS switch 203 and the high-FOM switching path is the path through Balance Module 208 (see figure 3 of Chan et al for the on/off switch timing of these two paths). In figure 2 of Bauer et al, the low-FOM switching path is the path through MEMS switch 8 and the high-FOM switching path is the path through transistor 6 (see figure 5 of Bauer et al for the on/off switch timing of these two paths). Note also figure 5 of Zipper et al, figure 1 of Pessina et al, figure 7 of Ehlers et al and figure 7 of Mui et al, each of which shows a further example of a hybrid switch circuit comprising high and low FOM switching paths.
 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.